990 F.2d 1377
301 U.S.App.D.C. 107
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Idella B. THOMAS, Appellant,v.William R. CLAYTOR, M.D.
No. 90-7107.
United States Court of Appeals, District of Columbia Circuit.
March 26, 1993.

Before:  RUTH B. GINSBURG, SILBERMAN, and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments presented for the parties.   After full review, the court is satisfied that appropriate disposition of the case does not warrant an opinion.   See D.C.Cir.Rule 14(c).


2
"The determination whether to order a new trial is entrusted to the trial court's discretion and may be reviewed only for abuse of that discretion."   Hutchinson v. Stuckey, 952 F.2d 1418, 1420 (D.C.Cir.1992) (citation omitted).   The district court determined, at the conclusion of the first trial, that evidence related to plaintiff's alleged urological injuries had been erroneously admitted.   That determination is not challenged on appeal.   The district court ordered a new trial because, in its judgment, the impact of the erroneously admitted evidence on the jurors' minds was "critical" and, realistically, could not be erased by the court's instruction to disregard the evidence.   An evaluation of that character falls securely within the competence and discretion of the judge who observed the trial proceedings as they unfolded.   See Weil v. Seltzer, 873 F.2d 1453, 1457 (D.C.Cir.1989) ("[D]eference is accorded the district court because the district judge is in a position to see and hear the witnesses and is able to view the case from a perspective that an appellate court can never match."  (citation omitted)).   We therefore uphold the district court's Order, filed June 2, 1988, granting defendants' motion for a new trial.   It is, accordingly,


3
ORDERED AND ADJUDGED that the final judgment from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b).